Richland App. No. 99CA8. On May 17, 2001, appellant tendered an affidavit of indigency in lieu of the docket fee upon filing this appeal from the judgment of the Court of Appeals for Richland County. According to the notary’s jurat, appellant’s affidavit of indigency was executed on May 10, 2000. Whereas S.Ct.Prac.R. XV(3) requires that an affidavit of indigency in lieu of the docket fee be executed not more than one year prior to being filed in the Supreme Court,
IT IS ORDERED by the court, sua aponte, that appellant’s affidavit of indigency be stricken and that this case be dismissed for failure to comply with S.Ct.Prac.R. XV.